DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18, 31 and 44 are rejected under 35 U.S.C. 102(a)(1) as being as being unpatentable over Xiang [US 9099873 B2].
Regarding claim 1, Xiang discloses a system for protecting (fig 1) at least one electrochemical cell (fig 1),  the system comprising: 
circuitry (66+88, fig 1) configured to disconnect the at least one electrochemical cell at a first threshold current magnitude based on a first current flow direction through at least one MOSFET (Col. 8 lines, 37 and 44-48) and disconnect the at least one electrochemical cell at a second threshold current magnitude based on a second current flow direction through the at least one MOSFET (Col. 8 lines, 49 and 56-61) the first current flow direction is different from the second current flow direction (Col. 8, lines: 37 and 49). 
Regarding claim 2, Xiang discloses that the first threshold is different from the second threshold current magnitude (paragraph [0084]).
Regarding claim 3, Xiang discloses that the system comprising one current measuring control (control unit 200, fig 1, Col. 6, lines: 10-15 ) which configured to measure current in the first current flow direction (charging detection unit 66, fig 1, Col. 6, lines 5-9) and in the second current flow direction (discharging detection unit 88, fig 1, Col. 6, lines 29-33) and, in response, activate the circuitry (Col.6, lines 10-15 and 34-41).
Regarding claim 4, Xiang discloses the circuitry comprises at least one relay (MOSFET Q1 and Q2, fig 2).
Regarding claim 5, Xiang further discloses that  the first current flow direction corresponds to discharging of the electrochemical cell (Col. 8, line 49]), the second current flow direction corresponds to charging of the electrochemical cell (Col.8, line 37) and average operating current in the first current flow direction is at least 2 times higher than average operating current in the second current flow direction (Col. 8, line 66,  1A discharging current).
Regarding claim 6, Xiang further discloses that the average operating current in the first current flow direction is 4 times higher than average operating current in the second current flow direction (the discharging current is higher normally in the discharging process, and the discharging current can be 1-2 A in the discharging process; the discharging current threshold value is confirmed as 3-5 A, Col8. lines 65-67).
	Regarding claim 7, Xiang discloses that the system is encloses as a single component or integrated circuit package (title, fig 1, fig 2).
	Regarding claim 8, Xiang discloses that the circuitry is configured to adjust the first threshold current magnitude and the second threshold current magnitude (control unit 200, fig 1, Col. 2, lines 11-16).
	Regarding claim 9, Xiang further discloses that the circuitry (U1, fig 2) is configured to disconnect the at least one electrochemical cell at one or more positions within the system (the charging detection switch unit can not only detect the actual charging current in the charging status real-timely, and send the actual charging current to the control unit, but also turn off the connection between the battery and the external circuit, Col.4, lines 40-44).
	Regarding claim 10, Xiang discloses that the Relay is a solid state (MOSFET Q1 and Q2, fig 2).
Regarding claim 11, Xiang further discloses that the circuitry is configured to disconnect the at least one electrochemical cell from a load and a charging source (66, charging detection switch, 88 discharging detection switch, disconnect the cell from charging source, fig 1).
Regarding claim 12, Xiang further discloses that the operating current is direct current (battery cells in fig 1, 2).
Regarding claim 13, Xiang further discloses that the electrochemical  cell is part of a battery pack (number of cells in a battery which can delivers power, Abstract fig 1, fig 2).
Regarding claim 14, Xiang further discloses that the cell is both charged and discharged along a same electrical path (electrical path in fig 1, 2).
Regarding claim 15, Xiang further discloses that circuitry is configured to reconnect the at least one electrochemical cell within a time interval of disconnecting the at least one electrochemical cell (The circuitry (66+88, fig 1) is configured to reconnect the cell within a time interval (the time needed for the battery to be charged up to an arbitrarily chosen value).  
Regarding claim 16, Xiang discloses a method for protecting at least one electrochemical cell (protecting circuit, fig 1), the method comprising:
 disconnecting the at least one electrochemical cell at a first threshold current magnitude based on a first current flow direction through at least one MOSFET (Col. 8 lines, 49 and 56-61); and disconnecting the at least one electrochemical cell at a second threshold current magnitude based on a second current flow direction through the at least one switch (Col. 8 lines, 49 and 56-61), the first current flow direction is different from the second current flow direction(Col. 8, lines: 37 and 49). 
Regarding claim 17, Xiang discloses that the first threshold current magnitude is different from the second threshold current magnitude (Col. 8, lines: 37 and 49).
Regarding claim 18, Xiang further discloses that the method comprises measuring current (control unit 200, fig 1, Col. 6, lines: 10-15) in the first current flow direction and in the second current flow direction and, in response, activating circuitry to disconnect the at least one electrochemical cell (Col.6, lines 10-15 and 34-41).
Regarding claim 31, Xiang discloses a system (fig 1) comprising: circuitry (66+88, fig 1) configured to: 
disconnect at least one portion of a circuit at a first threshold current magnitude based on a first current flow direction through at least one MOSFET (Col. 8 lines, 37 and 44-48) and disconnect the at least one portion of the circuit at a second threshold current magnitude based on a second current flow direction through the at least one MOSFET (Col. 8 lines, 49 and 56-61), the first current flow direction is different from the second current flow direction (Col. 8, lines: 37 and 49). 
Regarding claim 44, Xiang disclose a method for protecting least one portion of a circuit (fig 2, fig 3), the method comprising:
disconnecting the at least one portion of the circuit at a first threshold current magnitude based on a first current flow direction through at least one MOSFET (Col. 8 lines, 37 and 44-48); and disconnecting the at least one portion of the circuit at a second threshold current magnitude based on a second current flow direction through the at least one relay (Col. 8 lines, 49 and 56-61); the first current flow direction is different from the second current flow direction (Col. 8, lines: 37 and 49).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Chaiken et al. [US 20190288538 A1] and Yamauchi et al. [US 20180183247 A1].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	July 20, 2022